                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MEDICAL DIAGNOSTIC
LABORATORIES, LLC,

                      Plaintiff,
                                                          CIVIL ACTION
      v.                                                  No. 16-5855


INDEPENDENCE BLUE CROSS and
LABORATORY CORPORATION OF
AMERICA HOLDINGS,

                      Defendants.

PAPPERT, J.                                                             October 9, 2018

                                    MEMORANDUM

      Medical Diagnostic Laboratories, LLC, (“MDL”) provides specialized testing

services for sexually transmitted infections. It sued Independence Blue Cross (“IBC”)

and Laboratory Corporation of America Holdings (“LabCorp”), alleging the Defendants

violated antitrust laws and engaged in unfair competition by tortiously interfering with

MDL’s existing and prospective business relationships. Both Defendants filed Motions

to Dismiss for failure to state a claim, which the Court granted in part and denied in

part. Specifically, the Court dismissed the antitrust and the interference with existing

business relationships claims, but allowed MDL to take discovery on the remaining

counts of tortious interference with prospective contractual relations and unfair

competition. IBC and LabCorp now move for Summary Judgment on those counts.

After thoroughly reviewing the record and holding oral argument, the Court grants the

Motions and enters judgment for the Defendants for the reasons that follow.




                                            1
                                            I

                                            A

       IBC is a Blue Cross Blue Shield regional network providing health insurance to

customers in Southeastern Pennsylvania, which includes Chester, Bucks, Delaware,

Montgomery and Philadelphia Counties. See (Johnson Decl. ¶ 8, ECF No. 87-7). IBC

contracts with healthcare providers to serve its insureds. See (id. at ¶ 9). IBC’s

Provider Contract Manager Antoine Johnson explained that these Provider Agreements

establish providers as “participating providers,” commonly referred to as “in-network.”

See (id. at ¶ 11). Being in-network results in more patients for the providers, who in

turn agree to accept discounted rates for services administered to patients with IBC

insurance. See (id. at ¶ 12). “Out-of-network” providers do not have pre-negotiated

rates with IBC, causing members to possibly pay more for similar services. See (id. at ¶

13).

       There are several insurance plans within IBC’s benefit program, including the

Health Maintenance Organization (HMO) plan and the Preferred Provider

Organization (PPO) plan. See (id. at ¶ 14); see also (“Professional Group Provider

Agreement” § 1.2, Ex. 1, ECF 89-6). Insureds must choose participating providers

under the HMO plan, whereas members are free to use out-of-network providers under

the PPO plan but may be subject to higher out-of-pocket costs for doing so. See

(Johnson Decl. ¶¶ 15–16).

       IBC also contracts with outpatient laboratories to perform diagnostic testing for

its insureds when healthcare providers request such services. See (id. at ¶ 10). Prior to

July 1, 2014, Quest Diagnostics was IBC’s largest in-network outpatient laboratory.



                                            2
See (id. at ¶ 26). That changed on July 1, 2014, when IBC announced LabCorp as its

exclusive in-network laboratory. See (id.). Participating providers were advised of

IBC’s selection of LabCorp through a provider publication called “Partners in Health”

and in letters mailed to providers in April 2014. See (Exs. 3–5 to Johnson Decl., ECF

No. 87-9). In Frequently Asked Questions posted on IBC’s website, IBC reminded

participating providers of their contractual obligations to refer IBC members to an in-

network outpatient laboratory. See (“Exclusive National Outpatient Laboratory

Provider: Frequently Asked Questions,” Ex. 2 to Johnson Decl., ECF No. 87-9).

       Since IBC named LabCorp as its in-network laboratory, MDL alleges that it has

received substantially fewer test referrals from IBC’s in-network providers. See (MDL’s

Resp. Opp’n to IBC’s Mot. Summ. J. at 10, 15, ECF No. 94). MDL specializes in

“patented and patent-pending” tests to detect multiple pathogens associated with

sexually transmitted infections. See (id. at 4). MDL competes directly with LabCorp.

See (MDL’s Counterstatement of Facts ¶ 3, ECF No. 94-1; IBC’s Resp. to MDL’s

Counterstatement of Facts ¶ 3, ECF No. 118-1). In fact, since 2006, MDL has eight

times unsuccessfully attempted to secure a participating clinical laboratory contract

with IBC. See (Letter from Eli Mordechai, Chief Exec. Officer, MDL, to Anthony

Coletta, Senior Vice President, IBC (Aug. 4, 2016), Ex. 5, ECF No. 89-10); see also

(Adelson Dep. 48:22–51:16, Apr. 6, 2018, Ex. 1, ECF No. 87-3).1




1       MDL’s efforts to become an IBC in-network laboratory have continued since it lost out to
LabCorp in 2014. For instance, MDL presented to Johnson and an IBC scientist on April 5, 2016.
See (Letter from Eli Mordechai to Anthony Coletta); see also (Adelson Dep. 54:12–59:12; Johnson
Dep. 360:10–362:25, Apr. 10, 2018, Ex. 15, ECF 87-3). On August 30, 2016, IBC told MDL that its
medical directors found no clinical advantage to MDL’s tests over clinical laboratories already in
IBC’s network. (Letter from G. David Cronan, Dir. of Provider Network Contracting, IBC, to Eli
Mordechai, Chief Exec. Officer, MDL (Aug. 30, 2016), Ex. 6, ECF No. 89-11).

                                                 3
       MDL does not have patient service centers; its business comes from specimens

referred from physicians. See (Johnson Dep. 373:24–374:15). MDL has no written or

oral contracts with physician providers, except when it accepts from hospital-based or

physician-owned laboratories. See (Hord Dep. 281:19–287:16, Apr. 4, 2018, Ex. 13, ECF

No. 87-3). When MDL acts as a referral laboratory, it sets up a “client-bill

relationship.” See (id. at 283:2–19). It bills the referring laboratory directly and the

referring laboratory obtains payment from insurers. See (id. at 283:10–21). None of

the providers in this case have or had client-bill relationships with MDL. See (id. at

287:14–17).

       As early as 2014, IBC has tracked referrals of its members’ specimens from

participating providers to non-participating laboratories. See (Johnson Decl. ¶ 33).

Tracking “leakage,” or out-of-network referrals, is a standard practice in the healthcare

industry. See (Krell Dep. 76:19–77:6, Apr. 24, 2018, Ex. 25, ECF No. 87-5; Kleman Dep.

25:16–26:9, Apr. 25, 2018, Ex. 21, ECF No. 87-3). When IBC identifies significant

leakage, it contacts providers to remind them of their contractual obligations to refer

IBC members and their specimens only to participating laboratories. See (Johnson

Decl. ¶ 34). MDL was one of the laboratories included in IBC’s leakage reports.

                                             B

       MDL filed its Complaint on November 11, 2016, alleging four counts:

(1) unreasonable restraint of trade in violation of Section 1 of the Sherman Act; (2)

tortious interference with existing business relations; (3) tortious interference with

prospective business relations and (4) unfair competition. (ECF No. 1.) IBC and

LabCorp filed Motions to Dismiss for failure to state a claim. (ECF Nos. 24 & 28.) On



                                             4
May 11, 2017, the Court granted the Defendants’ Motions and dismissed the Complaint

without prejudice. (ECF No. 38.) MDL filed its Amended Complaint on June 1, 2017.

(ECF No. 41.) The Defendants again filed Motions to Dismiss. (ECF Nos. 43 & 44.)

      The Court issued its Opinion on August 30, 2017, granting the motions in part

and denying them in part. (Mem. & Op. at 1, ECF No. 55.) With respect to the

antitrust claim, the Court found that MDL did not allege sufficient facts to show a

market-wide reduction in quality as an injury; consequently, MDL lacked standing to

assert this claim. See (id. at 7–11). Even if MDL had stated an antitrust injury, the

Court nonetheless held that the facts failed to establish a relevant market. See (id. at

11–12). The Court also dismissed the second count, determining that “the facts do not

suggest IBC has done anything to cause those third parties not to pay MDL as required

under their contracts with MDL.” (Id. at 16.) In denying the Motions on Count III, the

Court held that MDL had plausibly alleged tortious interference with prospective

contractual relations, finding that it had alleged “several providers” within IBC’s

network that preferred MDL’s services and no longer used them due to the Defendants’

alleged threats. See (id. at 16–17). Given the ruling on the third count, the Court

determined that it would be premature to dismiss the unfair competition claim. See (id.

at 17–18).

                                            II

      Summary judgment is proper if there is no genuine issue of material fact and if,

viewing the facts in the light most favorable to the non-moving party, the moving party

is entitled to judgment as a matter of law. Smathers v. Mutli-Tool, Inc./Multi-Plastics,

Inc. Emp. Health & Welfare Plan, 298 F.3d 191, 194 (3d Cir. 2002); see also Fed. R. Civ.



                                            5
P. 56(c). A genuine issue of material fact exists when “a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248

(1986). A mere scintilla of evidence in support of the non-moving party will not suffice;

there must be evidence by which a jury could reasonably find for the non-moving party.

Id. at 252. Summary judgment is appropriate where “the moving party has failed to

make a sufficient showing on an essential element of [his] case with respect to which

[he] has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       In reviewing the record, a court “must view the facts in the light most favorable

to the nonmoving party and draw all inferences in that party’s favor.” Prowell v. Wise

Bus. Forms, 579 F.3d 285, 286 (3d Cir. 2009). The court may not, however, make

credibility determinations or weigh the evidence in considering motions for summary

judgment. See Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000); see also

Goodman Pa. Tpk. Comm’n, 293 F.3d 655, 665 (3d Cir. 2002).

                                            III

       To state a claim for tortious interference with prospective contractual relations,

the plaintiff must prove: (1) a prospective contract between the plaintiff and a third

party; (2) a purposeful act by the defendant taken with the specific intent to harm the

existing relation or prevent a prospective relation from occurring; (3) the absence of

privilege or justification on the part of the defendant; (4) actual legal damage because of

the defendant’s conduct and (5) reasonable likelihood that the relationship would have

occurred but for the defendant’s interference. Brokerage Concepts, Inc. v. U.S.

Healthcare, Inc., 140 F.3d 494, 530 (3d Cir. 1998); Ira G. Steffy & Son, Inc. v. Citizens

Bank of Pa., 7 A.3d 278, 288–89 (Pa. Super. Ct. 2010); see also RESTATEMENT (SECOND)



                                             6
OF TORTS §   766. A prospective contractual relationship is “something less than a

contractual right, [but] something more than a mere hope.” Thompson Coal Co. v. Pike

Coal Co., 412 A.2d 466, 471 (Pa. 1979). It requires “adequate proof,” Gen. Sound Tel.

Co. v. AT & T Commc’ns, Inc., 654 F. Supp. 1562, 1565 (E.D. Pa. 1987), of “an

objectively reasonable probability that such a contract would arise [but for the

defendant’s interference],” Applied Tech. Intern., Ltd. v. Goldstein, No. 03-848, 2004 WL

2360388, at *6 (E.D. Pa. Oct. 20, 2004).

       MDL’s claim has pertained all along to its purported prospective contracts with

healthcare providers. In its Amended Complaint, MDL alleged that the Defendants

tortiously interfered with MDL’s prospective business relationships “through, but not

limited to, threats of penalties and exclusion of healthcare providers from the economic

benefits of IBC’s vast insurance network.” (Am. Compl. ¶ 127.) MDL asserted that

these “unlawful actions . . . prevent[ed] further prospective contractual relations from

occurring between MDL and other healthcare providers within IBC’s network.” (Id. at

¶ 128.) At the Motion to Dismiss stage, the Court denied the Motions as they related to

this count, affording MDL the opportunity to conduct discovery and identify providers

with whom IBC and LabCorp had allegedly tortiously interfered.

       There is no evidence in the record that MDL established prospective contractual

relations with any of the providers it identified2 and MDL’s counsel conceded as much


2        Nor is there any evidence to support MDL’s repeated refrain that IBC and/or LabCorp
threatened any of these providers by telling them they would cut off reimbursements, impose
penalties or financially harm the providers’ practices in other ways. See (Am. Compl. ¶ 127). The
following served as Rule 30(b)(6) designees of the providers MDL identified: Dr. Stephen Krell for the
Women’s Health Care Group of Pennsylvania (“WHCGPA”); Linda Kerner for East Norriton
Women’s Healthcare; Linda Litka for Grand View; Karin Buck Zamborsky for Dr. Helene Koch’s
office; Dr. Anthony Matteo for Dr. Denise Ranucci’s office; Dr. Robert Kleman for Main Line
HealthCare and Sharon Elenback for Dr. Goldberg’s office. See (IBC Statement of Facts (“SOF”) ¶¶
37, 51, 65, 74–75, 92, 117, 130, ECF No. 87). Not a single provider or representative testified as

                                                  7
at the September 18, 2018, oral argument. See (Summ. J. Hr’g Tr. 54:10–55:18, Sept.

18, 2018) (“Q. Are you acknowledging that there is no record evidence that IBC or

LabCorp interfered with prospective contractual relationships between MDL and

healthcare providers? A. Yes.”).3

       Unable to prove the elements of its claim, MDL switched theories following

discovery and contended in its responses to Defendants’ Motions for Summary

Judgment that its prospective contractual relations were not with providers but were

instead with patients. (MDL’s Resp. Opp’n to IBC’s Mot. Summ. J. at 12–15; MDL’s

Mem. Opp’n to LabCorp’s Mot. Summ. J. at 7, ECF No. 95.) MDL’s counsel was

somehow able to keep a straight face while repeating this assertion at oral argument;

as he knows, however, that is not, nor has it ever been, what this case is about.

       The claim was pled—twice—focused on prospective contractual relations

between MDL and “healthcare providers.” See (Compl. ¶¶ 102–03; Am. Compl. ¶¶ 127–

28). On May 11, 2017, during oral argument on the Defendants’ Motions to Dismiss,


having an existing or prospective contract with MDL or being threatened by IBC or LabCorp. See,
e.g., (Krell Dep. 15:2–9, 15:11–17:2) (testifying that there has never been an agreement between
WHCGPA and MDL, and although WHCGPA and MDL discussed a potential client-bill agreement
under which MDL would perform tests for WHCGPA’s laboratory, WHCGPA decided not to enter
into the agreement because it did not like some of the testing MDL performed); (Kerner Dep. 41:7–
22, 51:8–16, May 1, 2018, Ex. 18, ECF No. 87-3) (testifying that East Norriton never had an
obligation to refer specimens to MDL and also never received any unprofessional or threatening
communications from IBC); (Litka Dep. 40:14–23, Apr. 25, 2018, Ex. 29, ECF No. 87-5) (testifying
that IBC did not accuse Grand View of breaching its contract or make threats of any kind);
(Zamborsky Dep. 119:1–123:20, Apr. 26, 2018, Ex. 39, ECF 87-6) (testifying that she understood the
$73,000 fee as “reimburs[ing] IBC back, not [as] a penalty”); (Tiongson Dep. 38:4–6, Apr. 27, 2018,
Ex. 35, ECF No. 87-6) (testifying that IBC has never threatened her).

3        What discovery revealed—and what MDL itself knew all along—was that it could not
contract with any of the seventeen providers it identified during discovery because patients are sent
to off-site laboratories pursuant to non-binding referrals. See (Summ. J. Hr’g Tr. 77:9–78:6) (MDL’s
counsel conceding, “[U]nder the law, MDL and LabCorp, or any other lab, cannot have a binding
contract with a provider to refer specimens or anything else. It’s against the law.”). Anything more
than a non-binding referral relationship in this instance could constitute a violation of the Anti-
Kickback Statute. See 42 U.S.C. § 1320a-7b(b).


                                                  8
MDL’s lawyer stated, “That’s why under the tortious interference with existing contract

is – is the patient[.] [W]ith prospective relationships it really implicates the physician

relationship.” (Mot. Dismiss Hr’g Tr. 76:3–6, May 11, 2017.) In ruling on the

Defendants’ Motions to Dismiss, the Court understood—and was not corrected by

MDL’s counsel—that the prospective contractual relations involved healthcare

providers: “MDL alleges the Defendants caused it to lose prospective business

relationships by threatening to exclude healthcare providers from IBC’s network unless

they stopped sending lab work to MDL.” (Mem. & Op. at 16.) When asked by IBC and

LabCorp to disclose “the identity of providers with whom they are aware Defendants

allegedly interfered . . .” (Rule 26(f) Joint Status Report at 3, ECF No. 63), MDL

identified seventeen providers. Consistent with MDL’s pleadings, MDL’s Rule 30(b)(6)

representatives testified that MDL’s customers were not patients but providers. See,

e.g., (Hord Dep. 284:11–21, Apr. 4, 2018, Ex. 3, ECF No. 118-4) (“Q. And the decision as

to whether to use one lab versus another . . . you view to be that of the provider or the

patient? A. The provider . . . it is the provider’s decision to elect what testing is most

appropriate for their patient, yes.”).

       MDL is not permitted, after discovery has concluded, to change its theory solely

because the record evidence defeats its true claim.4 See Philips v. Se. Pa. Trans. Auth.,

No. 16-0986, 2018 WL 827440, at *4 (E.D. Pa. Feb. 12, 2018) (holding “plaintiff cannot

introduce new legal theories or claims through an opposition to a motion for summary

judgment”); see also Bell v. City of Phila., 275 Fed. App’x 157, 160 (3d Cir. 2008) (non-

precedential) (“A plaintiff ‘may not amend his complaint through arguments in his brief



4      MDL never sought at any time to amend its complaint to pursue this new theory.

                                               9
in opposition to a motion for summary judgment.’”) (quoting Shanahan v. City of Chi.,

82 F.3d 776, 781 (7th Cir. 1996)).

       The Court need not determine whether the record presents any issues of fact for

the jury to decide with respect to the second, third and fourth elements. MDL’s claim

fails because, as MDL was forced to admit based on the record, there is no evidence of a

contractual relationship—existing, prospective or otherwise—between MDL and any of

the providers it identified in the case.

                                            IV

       Pennsylvania courts recognize a common law claim of unfair competition under

the Restatement (Third) of Unfair Competition. ID Security Sys. Can., Inc. v.

Checkpoint Sys., Inc., 249 F. Supp. 2d 622, 688 (E.D. Pa. 2003); Yeager’s Fuel, Inc. v. Pa.

Power & Light Co., 953 F. Supp. 617, 668 (E.D. Pa. 1997); RESTATEMENT (THIRD) OF

UNFAIR COMPETITION § 1 (1995). Under the Restatement,

       One who causes harm to the commercial relations of another by engaging
       in a business or trade is not subject to liability to the other for such harm
       unless . . . the harm results from . . . other acts or practices of the actor
       determined to be actionable as an unfair method of competition.

Bldg. Materials Corp. of Am. v. Rotter, 535 F. Supp. 2d 518, 526 (E.D. Pa. 2008). A

cause of action for unfair competition can be alleged where “there is evidence of, among

other things, trademark, trade name, and patent rights infringement,

misrepresentation, tortious interference with contract, improper inducement of

another’s employees, and unlawful use of confidential information.” Synthes (U.S.A.) v.

Globus Med., Inc., No. 04-1235, 2005 WL 2233441, at *14 (E.D. Pa. Sept. 14, 2005).

       Unfair competition “requires the parties be competitors, i.e. supplying similar

goods or services.” Brandywine Vill. Assocs. v. Carlino E. Brandywine, L.P., No. 16-

                                            10
5209, 2018 WL 1470124, at *6 (E.D. Pa. Mar. 26, 2018). As an initial matter, IBC is not

a competitor of MDL’s, something MDL’s counsel also admitted. See (Summ. J. Hr’g Tr.

109:18–21). Since there is no evidence in the record from which a jury could conclude

that LabCorp tortiously interfered with any prospective contractual relationship

between MDL and healthcare providers, an unfair competition claim premised on the

same conduct that underlies the tortious interference claim fails as well.

       As it did when discovery vitiated its tortious interference claim, MDL belatedly

proffers a new theory in support of the unfair competition allegations. MDL now

argues that its unfair competition claim is based not on any tortious interference with

prospective contracts, but rather on misrepresentations LabCorp purportedly made

regarding IBC’s Provider Agreements and benefit program. See (MDL’s Mem. Opp’n to

LabCorp’s Mot. Summ. J. at 2–3, 13–16).5

       Again, MDL never alleged that either Defendant made any misrepresentations

until the summary judgment stage. In its Amended Complaint, MDL alleged that “as a

result of the aforementioned actions of the Defendants, MDL has been injured by the

loss of a substantial portion of its existing business relations and has suffered the loss

of a substantial portion of its prospective business relations.” (Am. Compl. ¶ 137.)

Nowhere in its Amended Complaint did MDL mention any alleged misrepresentation

by LabCorp. See (Am. Compl. ¶¶ 132–137). In LabCorp’s Motion to Dismiss, LabCorp

reasonably understood MDL’s unfair competition claim as related to its antitrust and



5       MDL also alleges that LabCorp made misrepresentations about MDL’s OneSwab test as not
being FDA-approved. (Summ. J. Hr’g Tr. 110:18–111:1; MDL’s Counterstatement of Facts ¶ 55.)
There is no evidence in the record to support this allegation. See (Ritaldato Dep. 16:14–17:7, Apr. 23,
2018, Ex. 27, ECF No. 89-32) (testifying that she did not recall a conversation with LabCorp during
which LabCorp told her office that the OneSwab was not FDA approved).


                                                  11
tortious interference claims, arguing that “MDL does not allege any ‘unfair’ conduct

beyond that underlying its antitrust and tortious interference claims. Because those

other claims fail for the reasons stated above, MDL’s entirely derivative unfair

competition claim fails as well.” (LabCorp’s Mot. Dismiss at 25, ECF No. 43.) MDL did

not address its unfair competition claim at all in its response to LabCorp’s Motion to

Dismiss. In its Opinion on Defendants’ Motions to Dismiss, the Court noted that the

unfair competition claim “attacks essentially the same behavior complained of in Count

III—that the Defendants have contacted healthcare providers to deter them from using

MDL’s services.” (Mem. & Op. at 17.) Thereafter, MDL made no argument with

respect to misrepresentation until it responded to LabCorp’s Motion for Summary

Judgment, contending that LabCorp “worked alongside IBC to misrepresent to the

providers their contractual obligations to IBC, as well as the repercussions facing them

if they did not uphold these alleged obligations.” (MDL’s Mem. Opp’n to LabCorp’s Mot.

Summ. J. at 15–16.)

      As with its tortious interference claim, MDL cannot change its strategy and

assert new legal theories or claims in an effort to stave off summary judgment. See

Philips, 2018 WL 827440, at *4; see also Bell, 275 Fed. App’x at 160. In any event, the

newly concocted misrepresentation angle fails on this record as well. Pennsylvania

recognizes several causes of action for misrepresentation. See Bortz v. Noon, 729 A.2d

555, 560 (Pa. 1999). Likely because it was making it up as it went along, MDL offers

few specifics on the nature of the misrepresentations LabCorp allegedly made. MDL




                                           12
appears to contend that LabCorp’s conduct was knowing and intentional, and the Court

will thus assume LabCorp’s purported misrepresentations were fraudulent.6

       To prevail on a fraudulent misrepresentation claim under Pennsylvania law, a

plaintiff must prove: (1) a misrepresentation; (2) fraudulent utterance thereof; (3) an

intention by the maker that the recipient will thereby be induced to act; (4) justifiable

reliance by the recipient upon the misrepresentation and (5) damage to the recipient as

the proximate result.” Petruska v. Gannon Univ., 462 F.3d 294, 310 (3d Cir. 2006)

(citing Martin v. Lancaster Battery Co., 606 A.2d 444, 448 (Pa. 1992)).

       MDL apparently bases its misrepresentation argument on language in the

“Participating Providers” provision of section 2.10 of IBC’s Provider Agreement:

       Except in an Emergency, as otherwise described in the applicable Benefit
       Program Requirements, or as otherwise required by law, Group Provider
       shall refer Members only to Participating Providers for Covered Services,
       including but not limited to ancillary services such as laboratory and
       radiology. If a Participating Provider is not available, Group Provider
       shall obtain Preapproval before referring a Member to a non-Participating
       Provider.

(“Professional Group Provider Agreement” § 2.10.)7 MDL reads this section as

generally requiring participating providers to refer an IBC insured to an in-network

laboratory. See (MDL’s Resp. Opp’n to IBC’s Mot. Summ. J. at 4–5). However, MDL

argues that the three exceptions listed in section 2.10—“in an Emergency, as otherwise

described in the applicable Benefit Program Requirements, or as otherwise required by




6      LabCorp’s counsel made the same assumption at oral argument. See (Summ. J. Hr’g Tr.
110:3–12.)

7       In most Provider Agreements, this provision appears in Section 2.9 or 2.10. (Email from
Antoine Johnson, IBC, to Michael Herbert, IBC, and David Miller, IBC (Jan. 1, 2016, 4:22 PM EST),
Ex. 22, ECF No. 105-7.)


                                               13
law”—allow participating providers to refer an insured to an out-of-network laboratory.

See (id.).

       Specifically, MDL focuses on the “Benefit Program” exception. IBC’s “Benefit

Program” is defined as the insured’s insurance plan, e.g., the HMO plan and the PPO

plan. See (“Professional Group Provider Agreement” § 1.2). Under MDL’s

interpretation of the contract, the insured’s insurance plan determines whether or not a

provider is required to refer in-network. See (MDL’s Resp. Opp’n to IBC’s Mot. Summ.

J. at 18–20). For example, MDL argues that if an insured has the HMO plan, the

provider is required to refer the insured to an in-network laboratory because, under the

terms of the HMO plan, insureds must choose participating providers. But if an

insured has the PPO plan, the provider is not required to refer the insured to an in-

network laboratory because, under the terms of the PPO plan, patients are permitted to

go out-of-network but may pay higher costs for doing so. See (id. at 19). When IBC and

LabCorp were minimizing leakage and reminding providers of their contractual

obligations, MDL contends that LabCorp misrepresented the terms of the Provider

Agreement by not specifying when providers were required to refer in-network (i.e., for

HMO insureds) and when they were not (i.e., for PPO insureds). This argument is

nonsensical, purportedly based on an obligation LabCorp didn’t have and, most

importantly, renders meaningless the primary point of the Agreements—to keep as

many services as possible “in the family” by referring IBC insureds to IBC’s in-network

laboratories.

       MDL nonetheless cites to multiple instances which it believes supports its

evolving interpretation of the contract. See, e.g., (Email from Antoine Johnson, IBC, to



                                           14
Michael Herbert, IBC, and David Miller, IBC) (“Talking points” included: “We wanted

to remind you that contractually you are obligated to refer members to a participating

provider/lab only, regardless of their benefit product. For example, although PPO

members have OON benefits, you are required to still refer only to a participating

provider. The member can then decide if they want to use a provider who is nonpar.”);

see also (MDL’s Counterstatement of Facts ¶¶ 30–38). At oral argument, MDL

referenced the deposition testimony of Johnson and Sharon Elenback. First of all,

Johnson works for IBC, which MDL’s counsel acknowledged is not a competitor of MDL.

See (Summ. J. Hr’g Tr. 109:18–21). Second, Elenback, who served as the Rule 30(b)(6)

designee for Dr. Goldberg’s office, testified that LabCorp representatives never

communicated anything to Dr. Goldberg’s practice about its obligations under the

Provider Agreement beyond the contract language or IBC’s publications. See (Elenback

Dep. 66:18–73:6, Apr. 23, 2018, Ex. 8, ECF No. 97-3).

      LabCorp correctly points out that there is no inconsistency between IBC’s benefit

program and its Provider Agreement. See (LabCorp’s Mem. Supp. Summ. J. at 12–13,

ECF No. 89-1). By its very terms, the benefit program allows PPO members to choose

non-participating laboratories, but IBC’s Provider Agreement requires participating

providers to refer patient specimens to participating laboratories. See (id.) (emphasis in

original); see also (Johnson Decl. ¶¶ 22–23; Johnson Dep. 231:9–232:14). While

patients maintain the choice to go out-of-network according to their insurance plans,

the Provider Agreements, without exception, require providers to refer in-network.

      Courts have the responsibility to determine as a matter of law whether contract

terms are clear or ambiguous. Baldwin v. Univ. of Pittsburgh Med. Ctr., 636 F.3d 69,



                                           15
76 (3d Cir. 2011) (citing Mellon Bank, N.A. v. Aetna Bus. Credit, Inc., 619 F.2d 1001,

1010 (3d Cir. 1980)). “When the words are clear and unambiguous,” the intent of the

parties must be determined from “the express language of the agreement.” Am. Eagle

Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 587 (3d Cir. 2009) (citing Steuart v.

McChesney, 444 A.2d 659, 661 (Pa. 1982)). “Clear contractual terms that are capable of

one reasonable interpretation must be given effect without reference to matters outside

the contract.” Id. (citing Krizovensky v. Krizovensky, 624 A.2d 638, 642 (Pa. Super. Ct.

1993)); see Tamarind Resort Assocs. v. Gov’t of the V.I., 138 F.3d 107, 110–11 (3d Cir.

1998) (“We have consistently embraced the basic common law principle that a contract

is unambiguous if it is reasonably capable of only one construction.”); Bohler–Uddeholm

Am., Inc. v. Ellwood Group, Inc., 247 F.3d 79, 93 (3d Cir.2001) (“[A] contract will be

found ambiguous if, and only if, it is reasonably or fairly susceptible of different

constructions and is capable of being understood in more senses than one and is obscure

in meaning through indefiniteness of expression or has a double meaning.” (quoting

Duquesne Light Co., 66 F.3d 604, 614 (3d Cir. 1995) (internal quotation marks

omitted)).

       IBC’s Provider Agreement is clear and unambiguous. IBC chose LabCorp as its

exclusive in-network provider in 2014. IBC’s Provider Agreement imposes in-network

referral requirements for the very purpose of advancing IBC’s agreement with LabCorp.

There is no inconsistency between allowing IBC insureds to choose a non-participating

provider (albeit with possibly higher costs, depending on the insured’s plan), while at

the same time requiring providers who have contracted with IBC to refer members to




                                             16
other participating providers. There is no other way to reasonably interpret the IBC

contracts and thus nothing for a jury to ponder.

      An appropriate Order follows.

                                                BY THE COURT:

                                                /s/ Gerald J. Pappert

                                                GERALD J. PAPPERT, J.




                                           17
